EXHIBIT 10.5


NONCOMPETITION AND NONSOLICITATION AGREEMENT

        This Noncompetition and Nonsolicitation Agreement (this “Agreement”) is
dated as of the 7th day of March, 2007 (the “Effective Date”) by and between
Lawrence Mastrovich (the “Executive”) and Apria Healthcare Group Inc. (the
“Company”).

INTRODUCTORY PROVISIONS

        The following provisions are true and correct and constitute the basis
for this Agreement:

A.

Concurrently herewith, the Executive is entering into one or more agreements
(herein referred to as “Incentive Compensation Agreements”) with the Company
pursuant to which the Executive, subject to continued employment through the
dates therein described and certain other restrictions, is receiving the option
to purchase and/or otherwise receive shares of common stock issued by the
Company as well as certain other benefits and the Executive is now being or may
hereafter be offered the opportunity, at the Company’s discretion, to
participate in one or incentive compensation or similar plans pursuant to which
the Executive will be eligible to earn additional compensation beyond the
Executive’s base salary (hereinafter referred to as “Incentive Compensation
Plans”).


B.

The Executive and the Company are executing this document to express their
agreement concerning certain covenants pertaining to the protection of the
Company’s confidential information and trade secrets and its business whereby
the Executive agrees to satisfy certain obligations to perform and refrain from
performing certain acts during the Executive’s employment with the Company and
following the termination of the Executive’s employment with the Company.


C.

The Executive and the Company acknowledge and agree that the rights granted to
the Executive under the Incentive Compensation Plans and Incentive Compensation
Agreements, as well as the Executive’s continued at-will employment with the
Company and access to the Company’s confidential information and trade secrets,
Executive’s continued receipt of salary and other remuneration and benefits
associated with that at-will employment, and other good and valuable
consideration, constitute adequate and sufficient consideration for the
Executive’s entering into this Agreement.


        NOW, THEREFORE, for the purposes and considerations expressed above, the
parties hereto, intending to be legally bound, agree as follows:

         1.     Confidential Information.

  (a)       The Executive acknowledges that, in the performance of the
Executive’s duties on behalf of the Company, the Executive has had and will have
access to, has received and will receive, and has been entrusted and will be
entrusted with confidential information and trade secrets including but not
limited to systems technology, field operations, reimbursement, development,
marketing, organizational, financial, management, administrative, clinical,
customer, distribution and sales information, data, specifications and processes
owned by the Company or any of its affiliates (collectively, the “Company
Group”), or used presently or at any time in the future in the course of the
business of the Company Group that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and was and will be made available to the Executive in
confidence.


  (b)       The Executive hereby agrees that the Executive shall not at any time
(whether during or after the Executive’s employment with the Company), directly
or indirectly, other than in the course of the Executive’s duties for the
Company, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Material; provided, however, that this Section 1(b) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make available such
information (provided, however, that the Executive shall promptly notify the
Company in writing upon receiving a request for such information), or (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including but not limited to enforcement of this Agreement. The
Executive agrees that, upon termination of the Executive’s employment with the
Company, all Confidential Material in the Executive’s possession that is in
written, digital or other tangible form (together with all copies or duplicates
thereof, including computer files) shall be returned to the Company and shall
not be retained by the Executive or furnished to any third party, in any form
except as provided herein; provided, however, that the Executive shall not be
obligated to treat as confidential, or return to the Company copies of any
Confidential Material that (x) was publicly known at the time of disclosure to
the Executive, (y) becomes publicly known or available thereafter other than by
any means in violation of this Agreement or any other duty owed to the Company
by any person or entity, or (z) is lawfully disclosed to the Executive by a
third party.


         2.     Noncompetition Covenants.

  (a)      The Executive acknowledges that the Executive’s employment with a
competitor of the Company Group within a reasonable time following the
termination of the Executive’s employment with the Company Group would create a
substantial likelihood that the Executive would inevitably disclose or use, to
the detriment of the Company Group, Confidential Material, and that it is
essential to the Company Group’s legitimate business interests and also to free
and fair competition in the industry within which the Company Group does
business, to protect the Company Group’s Confidential Material from disclosure.


  (b)      The risk of inevitable disclosure is particularly applicable to any
such employment by the Executive with those competitors of the Company Group
that are similar in operation, service, missions and markets to the Company
Group (“Principal Competitors”). As of the date of this Agreement, the Principal
Competitors are: Lincare Holdings, Inc.; Rotech Healthcare, Inc.; American
HomePatient, Inc.; Coram Healthcare Corporation; Option Care, Inc.; Pacific
Pulmonary Services Corporation; LifeCare Solutions, Inc.; and the home
healthcare businesses of Air Products & Chemicals, Inc. and Praxair, Inc. and
their respective parent, affiliated and subsidiary companies.


  (c)      In order avoid the disclosure by the Executive of the Company’s trade
secrets or other Confidential Material to those businesses that could most
adversely affect the performance of the Company Group and damage its goodwill,
the Executive agrees that, during the period of the Executive’s employment by
the Company and for a period of one year following the date on which the
Executive’s employment with the Company Group terminates for any reason (the
“Post-Termination Period”), the Executive will not engage, directly or
indirectly, in business with or work with or for, whether as an owner, employee,
consultant or otherwise, any Principal Competitor; provided, however, that this
restriction shall not prevent the Executive from owning less than 1% of any
class of publicly-traded securities (or other equity interests held through a
publicly-traded mutual fund or similar investment) of a Principal Competitor
following the termination of the Executive’s employment with the Company. The
Executive expressly acknowledges and agrees that the foregoing restriction is
reasonable and necessary in order to protect the Confidential Material of the
Company Group. The phrase “engage, directly or indirectly” means engaging or
having an interest in, directly or indirectly, as owner, partner, participant of
a joint venture, trustee, proprietor, shareholder, member, manager, director,
officer, employee, independent contractor, capital investor, lender, consultant,
advisor or similar capacity.


         3.     Nonsolicitation Covenants.

  (a)      During the term of the Executive’s employment with the Company and
during the Post-Termination Period, the Executive will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner or participant in any business, influence
or attempt to influence customers, patients, referral sources, vendors,
suppliers, licensors, lessors, joint venturers, associates, consultants, agents,
or partners of the Company Group, either directly or indirectly, to divert their
business away from the Company Group, to any individual, partnership, firm,
corporation or other entity then in competition with the business of any entity
within the Company Group, and the Executive will not otherwise interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between the Company, any of its respective affiliates or
subsidiaries, and any customers, suppliers, vendors, lessors, licensors, joint
venturers, associates, officers, employees, consultants, managers, partners,
members of or investors in any entity within the Company Group.


  (b)      During the term of the Executive’s employment with the Company and
during the Post-Termination Period, the Executive will not on behalf of any
individual or entity (other than the Company Group) directly or indirectly (i)
induce, encourage or otherwise solicit (or assist in soliciting) any person who
is an employee, independent contractor, consultant or business partner of any
entity within the Company Group to terminate his, her or its employment
relationship, contract, consulting relationship or partnership arrangement with
such entity to accept any other employment or position; or (ii) assist any other
entity in hiring any such employee, independent contractor, consultant or
business partner.


         4.     Cooperation; Nondisparagement. The Executive agrees that,
following termination of employment with the Company, the Executive will
cooperate, at no financial cost to the Executive, with any reasonable request
the Company may make for information or assistance with respect to any matter
involving the Executive. Furthermore, the Executive shall at no time make any
libelous or slanderous remarks or writings about any entity within the Company
Group, or any such entity’s officers or directors.

         5.     Company Remedies. In the event that the Company, acting in good
faith and based on its reasonable belief at the time, determines that the
Executive has engaged in Detrimental Activity, the Company shall have the right
to take any or all of the actions set forth in this Section 5 to the fullest
extent not prohibited by law; provided, however, that in the case of Detrimental
Activity described in clause (i) of the definition of the term Detrimental
Activity as set forth below, the Company shall have the right to take any or all
of the actions set forth in Sections 5(a) and 5(b) (but, for purposes of
clarity, shall not have the ability to take any of the actions set forth in
Sections 5(c) and 5(d) with respect to such nature of Detrimental Activity). For
purposes of this Agreement, “Detrimental Activity” shall mean (i) a breach of
any of the covenants set forth in Sections 1 through 4 above that has resulted
in material and demonstrable injury, monetarily or otherwise, to the Company,
(ii) that, as a result of fraud or other misconduct by the Executive, the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under
applicable securities laws, or (iii) the Executive is found to have engaged in
activities which are in violation of applicable law and such activities have
resulted in material and demonstrable injury, monetarily or otherwise, to the
Company. (The date of any determination by the Company that the Executive has
engaged in Detrimental Activity is referred to herein as the “Determination
Date.”) For these purposes, a determination by the Company that Detrimental
Activity has occurred shall occur when either the Company’s Chairman of the
Board of Directors or the Company’s Chief Executive Officer shall have notified
the Company’s General Counsel in writing of the Company’s belief that the
Executive engaged in Detrimental Activity within the meaning of this Agreement.
For purposes of this Agreement, material damage to the Company may include
damage to its reputation or standing before current or potential customers,
current or potential sources of patient or customer referrals, industry
suppliers, current or potential sources of financing or equity capital, or
public or semi-public regulatory bodies such as the United States Department of
Health and Human Services or the Joint Commission on Accreditation of Healthcare
Organizations, and such damage need not be demonstrable as pecuniary damage. The
parties stipulate that such damage may be shown in any judicial or arbitration
by providing copies of media and analytical reports supported by written
affidavit or oral testimony as having been published to the general public or a
particular group in addition to any other form of evidence ordinarily allowed in
judicial or arbitration proceedings.

  (a)      Termination of Cash Bonuses. The Company shall have the right to
terminate immediately any and all rights the Executive may have with respect to
any cash bonuses or other cash incentive opportunities (“Cash Bonuses”) awarded
to the Executive under any Incentive Compensation Plan to the extent such Cash
Bonuses have not been paid as of the Determination Date.


  (b)      Termination of Equity Awards. The Company shall have the right to
terminate immediately any or all (i) stock options granted to the Executive that
are outstanding and unexercised (whether or not vested) as of the Determination
Date, and/or (ii) other equity-based or cash awards granted or issued under any
Incentive Compensation Plan or Incentive Compensation Agreement to the Executive
that are outstanding and unpaid (whether or not vested) as of the Determination
Date.


  (c)      Company Repurchase Option.


  (i)      The Company shall have the right to repurchase any shares of the
Company’s common stock (“Common Stock”) acquired by the Executive during the
one-year period preceding the Determination Date pursuant to either (A) the
exercise of any stock option granted by the Company to the Executive (whether
granted on, before or after the date of this Agreement) or (B) the vesting or
payment of any restricted stock, restricted stock unit or other equity-based
award granted by the Company under any Incentive Compensation Agreement or Plan
to the Executive whether granted on, before or after the date of this Agreement)
(the “Repurchase Right”). The per-share price of any such repurchase of shares
by the Company shall be equal to the lesser of (x) the Fair Market Value of the
Common Stock at the time the Company gives notice of its intention to repurchase
such shares, or (y) the per-share price paid by the Executive for such shares in
connection with such exercise or vesting or payment event. For purposes of this
Agreement, “Fair Market Value” shall be determined in accordance with the
Company’s 2003 Performance Incentive Plan as in effect on the Effective Date.
For purposes of clarity, the repurchase price for such shares shall be zero if
the Executive did not pay any cash amount to acquire such shares.


  (ii)      The closing of any repurchase of shares following the Company’s
exercise of its Repurchase Right shall be at a date specified by the Corporation
in the Detrimental Activity Notice (as defined below), such date to be no later
than 30 days after the date of the Detrimental Activity Notice. The purchase
price (if any) shall be paid at the closing in the form of a check against
surrender by the Executive of a stock certificate evidencing the repurchased
shares with duly endorsed stock powers, free of adverse claims. No adjustments
(other than as provided in the applicable stock incentive plan and/or award
agreement) shall be made to the purchase price for fluctuations in the Fair
Market Value of the shares after the date of the Detrimental Activity Notice.
The Executive shall represent to the Company that the shares are not subject to
any lien, encumbrance, pledge, or other interest of a third party. The Executive
may not sell, encumber, pledge or otherwise transfer or alienate any of the
shares after the date of the Detrimental Activity Notice. The Company shall have
the right, to the maximum extent permitted by law, to offset against any payment
otherwise due from the Executive any amount the Company is required to pay to
the Executive in accordance with this Section 5.


               (d)       Company Cash Reimbursement Right.

  (i)      In the event that all or a portion of any of the shares of Common
Stock referred to in the first sentence of Section 5(c) are not then owned by
the Executive without restriction (for this purpose, the shares will be
considered “restricted” if they are subject to, without limitation, any lien,
encumbrance, pledge or other interest of a third party), the Company shall have
the right to require the Executive to pay to the Company an amount equal to (x)
the total number of shares acquired by the Executive on such option exercise,
multiplied by (y) the difference between (A) the greater of the Fair Market
Value of the Common Stock on the date of the Detrimental Activity Notice or the
per-share consideration received by the Executive in any sale or other transfer
or all or a portion of such shares, and (B) the per-share price (if any) paid by
the Executive for such shares in connection with such exercise or vesting or
payment event (the “Cash Reimbursement Right”).


  (ii)      Any payment required to be made by the Executive to the Company
following the Company’s exercise of its Cash Reimbursement Right shall (a) be
paid in the form of a certified or cashier’s check payable to the order of the
Company, and (b) be delivered no later than 30 days after the date of the
Detrimental Activity Notice to the Company at the address of its principal
executive offices to the attention of the Company’s Chief Executive Officer,
such delivery to be made by postage pre-paid registered or certified U.S. Mail.
The Company shall have the right, to the maximum extent permitted by law, to
offset against any payment otherwise due to the Executive any amounts the
Executive is required to pay to the Company in accordance with this Section 5.


  (e)      Exercise of Company’s Rights. The Company’s exercise of any of its
rights under the provisions of this Section 5 shall be exercisable by the
Company by delivery of a written notice to the Executive (the “Detrimental
Activity Notice”), which notice must set forth the general basis of the
Company’s finding of Detrimental Activity, be mailed to the attention of or
otherwise actually delivered to the Executive at the Executive’s most recent
address reflected in the Company’s payroll records, and be so mailed or
delivered during the Exercise Period set forth below. The “Exercise Period”
shall commence on the Determination Date and shall terminate on the date that is
sixty days after the Determination Date. The Company shall have the right to
exercise any or all rights or remedies provided for in this Agreement at its
sole discretion and the fact that the Company shall fail or defer its rights to
exercise such rights or remedies in any given situation shall not preclude the
Company from exercising such rights or remedies in any other situation even if
such situation is identical or similar to the situation in which the Company
declined to exercise such rights or remedies. All remedies provided herein are
cumulative and are in addition to and not in limitation of any other remedies
available at law, in equity or by contract. The pursuit of any one remedy shall
not be deemed to limit the right to pursue any other remedy, except to the
extent that such remedy has been fully realized in am manner that excludes the
possibility of pursuing the other remedy.


         6.      Miscellaneous.

  (a)      Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment by the Company
shall be settled exclusively by arbitration, conducted before a single neutral
arbitrator in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) as then in effect. Such
arbitration shall be conducted in Orange County, California, and the arbitrator
shall be a resident of Orange County, California or of a county contiguous to
Orange County, California; provided, however, that provisional injunctive relief
may, but need not, be sought in a court of law or equity in aid of arbitration
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitration shall be administered by AAA
pursuant to its Commercial Arbitration Rules. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.


          The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence of the first paragraph of this Section 6(a).


          The parties agree that the Company shall be responsible for payment of
the forum costs of any arbitration hereunder, including the arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
the prevailing party will be entitled to recover its reasonable attorney’s fees
and costs from the non-prevailing party (other than forum costs associated with
the arbitration which in any event shall be paid by the Company).


           Without limiting the remedies available to the parties and
notwithstanding the foregoing provisions of this Section 6(a), the Executive and
the Company acknowledge that any breach of any of the covenants or provisions
contained in Sections 1, 2, 3 or 4 of this Agreement could result in irreparable
injury to either of the parties hereto for which there might be no adequate
remedy at law, and that, in the event of such a breach or threat thereof, the
non-breaching party shall be entitled to obtain a temporary restraining order
and/or a preliminary injunction and a permanent injunction restraining the other
party hereto from engaging in any activities prohibited by any covenant or
provision in Sections 1, 2, 3 or 4 of this Agreement or such other equitable
relief as may be required to enforce specifically any of such covenants or
provisions.


               (b)      Successors.

  (i)      This Agreement is personal to the Executive and shall not, without
the prior written consent of the Company, be assignable by the Executive.


  (ii)      This Agreement shall inure to the benefit of and be binding upon the
Company, its subsidiaries and its successors and any successor to the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires either a controlling
interest in the voting stock of the Company or substantial portion of or the
business of the Company. This Agreement shall be considered to be assigned to
any such successor, whether that happens by operation of law, operation of the
terms of this Agreement, or otherwise.


  (c)      Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.


  (d)      Modification. This Agreement may not be amended or modified other
than by a written agreement executed by the Executive and the Company.


  (e)      Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable by any
arbitrator or court of competent jurisdiction, then: (i) such provision or part
thereof shall, with respect to such circumstances and in such jurisdiction, be
modified by such arbitrator or court to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent; (ii) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction; (iii) the invalidity or unenforceability of such provision or part
thereof shall not affect the validity or enforceability of the remainder of such
provision or the validity or enforceability of any other provision of this
Agreement. Each provision of this Agreement is separable from every other
provision of this Agreement, and each part of each provision of this Agreement
is separable from every other part of such provision.


  (f)      Governing Law. This Agreement shall be deemed to have been executed
and delivered in the State of California, which is the State in which the
Executive is principally employed by the Company as of the date of this
Agreement, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, by the laws of that
particular State without regard to principles of conflict of laws.


  (g)      Construction. In any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


  (h)      Communications. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or by courier, or if mailed by registered or
certified mail, postage prepaid, addressed to the Executive at the Executive’s
most recent address on record with the Company, or addressed to the Company at
26220 Enterprise Court, Lake Forest, CA 92630, Attention: General Counsel, with
a copy to the attention of the Senior Vice President, Human Resources. Either
party may change the address at which notice shall be given by written notice
given in the above manner.


  (i)      Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.



APRIA HEALTHCARE GROUP INC.



By ____________________________
         Lawrence M. Higby
         Chief Executive Officer

EXECUTIVE



By ____________________________
      Lawrence Mastrovich